Citation Nr: 0908715	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hips, hands, and knees.  

2.  Entitlement to service connection for panic disorder with 
agoraphobia.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, evaluated as 10 percent disabling 
before July 31, 2008, and as 30 percent disabling since July 
31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friend J.D.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969, and from July 1969 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case was remanded by the Board in 
an action dated in October 2007.  By a September 2008 rating 
decision, the Appeals Management Center (AMC) granted a 30 
percent rating for patellofemoral syndrome of the right knee, 
effective from July 31, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
Veteran has not suggested that the recently assigned 30 
percent evaluation would satisfy his appeal for a higher 
evaluation for his patellofemoral syndrome of the right knee.  
Nor has he or his representative otherwise suggested that the 
maximum rating available for that disability is not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for patellofemoral syndrome of 
the right knee remains open and is properly before the Board.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additional 
evidence in the form of recent VA medical records, a 
statement from the Veteran, and a statement from his 
supervisor, were received at the Board after the AMC's most 
recent supplemental statement of the case (SSOC) was issued.  
Because the Veteran has waived consideration of this evidence 
by the AOJ, a remand is not necessary.  


FINDINGS OF FACT

1.  The Veteran does not have degenerative joint disease of 
the hips, hands, or knees that is related to his military 
service.  

2.  The Veteran's panic disorder is a symptom of his already 
service-connected post-traumatic stress disorder (PTSD), and 
is not a separately diagnosed disorder that is related to his 
military service.  

3.  The Veteran's patellofemoral syndrome of the right knee 
is evidenced by disability that equates to extension limited 
to 20 degrees and flexion limited to 100 degrees.


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative joint disease of 
the hips, hands, or knees that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  

2.  The Veteran does not have a diagnosed panic disorder with 
agoraphobia that is etiologically related to his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.14 (2008).  

3.  The criteria for an increased rating for the Veteran's 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001, August and December 2002, November 2003, and 
December 2007.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding the claimant's increased rating claim, he was 
apprised that, to substantiate the claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment.  He was given 
the rating criteria for the disability for which he sought an 
increased rating, and was provided examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  See Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  While the notifications did not specifically 
mention that he provide evidence demonstrating the effect 
that worsening had on his daily life, based on the content of 
his testimony and statements it is clear that he understood 
(i.e., had actual knowledge) that the impact on his daily 
life should be taken into account in adjudicating his 
increased rating claim, and he provided information 
accordingly.  See Mayfield v. Nicholson, 19 Vet. App. 10, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).; Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.  



II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
they become manifest to a degree of 10 percent or more within 
one year of a veteran's separation from qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

A.  Arthritis

The Veteran contends that he has degenerative joint disease 
of the hips, hands, and knees that is related to his military 
service.  His claim had previously been denied, but was 
reopened by the Board in its October 2007 decision based on 
the receipt of new and material evidence.  (As noted on the 
title page, the Veteran is currently service connected for 
patellofemoral syndrome of the right knee, which is a 
separate disability.)  

January 1993 x-rays of the Veteran's pelvis and hands 
revealed no abnormalities.  An x-ray of the knees revealed a 
small radiopaque foreign body in the soft tissues of the 
right distal thigh anteriorly, but found no other significant 
abnormality.  An April 1996 x-ray examination of the knees 
reported an identical finding.  X-rays taken in April 1998 
revealed minimal degenerative changes in both knees, as well 
as considerable vascular calcification.  X-ray examination of 
the feet in April 1998 suggested gout.  

A May 2003 x-ray of the Veteran's right knee revealed 
moderate degenerative changes.  An August 2003 x-ray revealed 
"only minor" arthritic changes at the joint margin of the 
right knee.  In treatment notes dated in November 2003 the 
Veteran reported that his left hand was swollen and painful; 
he didn't relate this to any injury.  X-ray examination 
revealed arthritic changes in several finger joints.  The 
report of a November 2003 VA examination reported status-post 
fragment injuries to the right knee with residuals, and 
degenerative joint disease of the right knee.  

When the Veteran's case was remanded in October 2007, the 
Board ordered that the Veteran be afforded a VA orthopedic 
examination, asking the examiner to opine as to the medical 
probabilities that any degenerative joint disease of the 
knees, hips, or hands was attributable to the Veteran's 
military service.  This examination was performed in July 
2008.  The Veteran denied any history of trauma or injury to 
either hand, denied any in-service injury to the left knee, 
and averred that he developed bilateral hip pain while on 
active duty in the 1980s, but did not recall ever having been 
diagnosed with arthritis in the hips.  Imaging revealed no 
acute process in the hips or hands, and mild to moderate 
degenerative joint disease in the knees.  

Regarding the degenerative joint disease of the knees, the 
examiner opined that it was at least as likely as not due to 
the natural aging process, and less likely as not caused by 
or a result of military service.  The examiner also noted 
that radiographic examination revealed no objective evidence 
of degenerative joint disease involving the hands or the 
hips, and opined, therefore, that the Veteran did not have 
degenerative joint disease of either the hands or hips that 
was related to his military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current hip 
degenerative joint disease.  With no medical evidence of the 
claimed disability, the analysis ends, and service connection 
for degenerative joint disease of the hips must be denied.  

There is medical evidence of degenerative joint disease in 
the knees and fingers.  However, while there is evidence of a 
service-related right knee disability that is already service 
connected, there is no evidence of any specific finding 
related to degenerative joint disease of the knees in 
service.  Most significantly, there is no medical evidence of 
a nexus between the Veteran's military service and his 
degenerative joint disease of the knees.  To the contrary, 
the July 2008 VA examiner specifically opined that the 
Veteran's degenerative joint disease of the knees is more 
likely due to the natural aging process, and less likely 
caused by or a result of his military service.  Additionally, 
there is no medical opinion linking any arthritis of the 
hands/fingers to the veteran's period of military service.  

Having found no evidence of any current hip degenerative 
joint disease, and finding no medical evidence of a nexus 
between the Veteran's degenerative joint disease of the knees 
or hands and his military service, the Board finds that 
service connection is not warranted for any of these claimed 
arthritis disabilities.  

B.  Panic disorder

The Veteran has claimed service connection for a panic 
disorder.  A VA examiner in October 2001 diagnosed the 
Veteran with, inter alia, PTSD and panic disorder with 
agoraphobia.  The same examiner evaluated the Veteran again 
in March 2003, and provided the same diagnoses.  In the 
report of the March 2003 examination the examiner noted that, 
since his earlier examination the Veteran's more pronounced 
symptoms were associated with his panic disorder with 
agoraphobia, and therefore assumed preeminence.  

The Veteran was examined again, by a different examiner, in 
October 2005.  The Veteran reported current symptoms of 
depressed mood, loss of interest in previous enjoyable 
activities, fatigue, guilt about the way he treated his 
family, occasional auditory and visual hallucinations, panic 
attacks that occurred two to three times per week, poor 
concentration, intrusive thoughts about his combat 
experiences, and symptoms of insomnia and nightmares.  He 
reported that the slightest noise continued to make him jump, 
and that he was unable to tolerate interactions outside of 
his family.  He reported that he was easily agitated, and 
demonstrated mood lability.  This examiner diagnosed PTSD, 
but did not separately diagnose panic disorder.  

Because the Veteran is service-connected for post-traumatic 
stress disorder, and because panic attacks are among the 
symptoms considered when evaluating PTSD, on remand the Board 
ordered that the Veteran undergo a VA PTSD examination.  The 
examiner was asked to provide an explanation as to why the 
symptomatology related to panic disorder with agoraphobia was 
not the same as that related to PTSD.  If the examiner 
determined that the Veteran continued to carry diagnoses of 
both PTSD and panic disorder with agoraphobia, it was asked 
that an opinion be provided as to the medical probabilities 
that the separately diagnosed panic disorder with agoraphobia 
was traceable to the Veteran's military service, including an 
opinion as to whether PTSD has caused or made worse the panic 
disorder with agoraphobia.  

The Veteran was examined in July 2008.  The examiner noted 
that she had reviewed the Veteran's claims file, available 
medical records, and the most recent C&P examination of 
October 2005.  The examiner noted that the Veteran continued 
to report symptoms that would be consistent with a post-
traumatic stress disorder.  The examiner noted, however, that 
the results of the administered Trauma Symptom Inventory were 
suggestive of an invalid profile because the Veteran had 
significantly over-endorsed atypical symptoms that would not 
be consistent with PTSD.  This type of profile, she 
continued, is consistent with an individual who is attempting 
to appear more symptomatic than he truly is.  The examiner 
therefore concluded that the clinical interview must be 
looked at cautiously.  

In response to the Board's questions, this examiner noted 
that the Veteran described panic symptoms that appeared to be 
consistent with his PTSD rather than representative of a 
separate diagnostic entity.  By way of explanation she noted 
that the previous diagnosis of panic disorder with 
agoraphobia did not appear consistent with the Veteran's 
presentation and report.  Because the Veteran goes to work, 
drives and goes into stores, interacts with his family, and 
attends group sessions regularly, the examiner opined that he 
did not meet the criteria for a separate diagnosis of panic 
disorder with agoraphobia apart from his post-traumatic 
stress disorder.  The examiner concluded that the Veteran 
does not present with agoraphobia, and that his PTSD has not 
caused or made his panic symptoms worse, as evidenced by his 
going to work on a daily basis and interacting with others.  
The examiner also noted that the Veteran reported heart valve 
problems, which also could be contributing to his report of 
panic.  

As noted, the first element necessary to establish service 
connection is medical evidence of a current disability, the 
cornerstone of a claim for VA disability compensation.  
Degmetich, supra.  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.

Here, the greater weight of the medical evidence is that the 
Veteran does not have a panic disorder with agoraphobia.  He 
experiences panic as a symptom of his already service-
connected PTSD, but he does not meet the criteria for 
diagnosis of a separate disease entity.  Unlike the one 
earlier examiner, the two most recent VA examiners did not 
diagnose panic disorder as a separate disability.  Moreover, 
the July 2008 examiner, a Psy.D., provided a detailed 
rationale for her opinion that the Veteran's panic symptoms 
are related to his service-connected PTSD, are not a 
separately diagnosed disability, and she specifically noted 
that the Veteran did not present with agoraphobia.  The Board 
has considered the earlier opinions expressed by the 
physician who examined the Veteran in 2001 and 2003, but 
finds them to be of less evidentiary value than the two later 
examiners (October 2005 and July 2008) who found medically 
valid reasons to not include a separate diagnosis of panic 
disorder with agoraphobia.  

The Board acknowledges the Veteran's contention that he has 
degenerative joint disease of the hips, hands, and knees 
related to his military service, and panic disorder that is 
separate from his service-connected PTSD.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions in this regard 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have degenerative joint disease of the hips, 
hands, or knees, or a separately diagnosed panic disorder 
with agoraphobia that is traceable to disease or injury 
incurred in or aggravated during active military service.  

III.  Right Knee Rating

The Veteran is service connected for a right knee 
patellofemoral syndrome that is secondary to his service-
connected disability of fragment wound of the right thigh.  
Service connection was originally granted in a rating 
decision dated in March 2002, and rated as being 
noncompensably (zero percent) disabling.  The Veteran did not 
disagree with the original rating decision, but, in a 
petition received on November 5, 2003, he asked that his 
right knee disability claim be reopened, which was 
interpreted to be a claim for an increased rating.  

The Veteran was afforded a VA examination of his right knee 
in November 2003.  Examination revealed that active range of 
motion was from zero to 90 degrees, and there was moderate to 
severe discomfort after performing minimal range of motion.  
Repetitive range of motion testing did not reveal any 
increase or decrease in the range of motion.  There was no 
atrophy of the muscles noted.  Drawer signs and Lachman's 
test were negative.  Medial and lateral stress test indicated 
mild increase in movement both medially and laterally, but 
there was no instability.  Severe crepitations were noted, 
and there was marked tenderness bilaterally.  

For comparison, the examiner reported the range of motion 
results of his examination of the left knee, which were zero 
to 100 degrees, with mild discomfort.  The examiner noted 
that DeLuca provisions could not be clearly delineated with 
any medical certainty.  The examiner noted, however, that it 
was obvious that the Veteran had some limitations in range of 
motion due to pain and swelling, and during acute 
exacerbations, but the extent could not be determined.  
Fatigue was noted to be a subject of complaint, and the 
examiner noted that coordination was a central nervous system 
function.  The examiner diagnosed degenerative joint disease 
of the right knee, and status-post shrapnel injuries to the 
right knee with residuals.  

While the specific findings of the November 2003 examination 
did not reveal any limitation of motion that warranted a 
compensable rating for the Veteran's right knee disability, 
in a January 2004 rating decision, the RO nevertheless 
awarded a 10 percent rating based on painful motion.  The 
Veteran appealed for a higher rating.  In its October 2007 
remand, the Board noted that the then most recent examination 
of the right knee was the November 2003 examination.  Because 
that examination was at the time nearly four years old, and 
because the Veteran had complained that his knee had 
worsened, the Board remanded the right knee issue in order to 
afford the Veteran another examination to determine the 
current level of this disability.  

The Veteran was afforded this examination in July 2008.  The 
examiner recounted the history of the Veteran's right knee 
disability, and also noted that the Veteran had a significant 
history of gout, which affected several joints, for which he 
was service connected at 20 percent.  The Veteran reported 
that he had been advised to have a total right knee 
replacement in 2003, but that he had not had that done.  The 
Veteran complained of swelling, pain, and buckling of his 
right knee.  The buckling was said to occur at least twice a 
month, the swelling to be continuous, and the pain to be 
daily, assessed as being nine on a scale of ten, with flare-
ups at least four times per year where the pain is described 
as a 10 out of 10.  He reported that he must use a cane and 
bilateral knee braces, and also uses a mechanical scooter.  
He denied any locking of the right knee.  He reported to the 
examiner that he had pain with bending of this right knee, 
and that he could not totally straighten his right knee.  He 
reported undergoing therapy for the right knee, but that he 
had not undergone any therapy since 2005.  

On examination of the right knee, the examiner found no heat, 
swelling, or erythema.  There was generalized pain to 
palpation of the entire right knee.  On repetitive motion, 
the Veteran could extend his right knee to within 20 degrees 
of full extension, and could flex to 100 degrees.  The 
examiner noted that, because the Veteran's decreased range of 
motion of the right knee can be related to both gout and to 
his degenerative joint disease, it would be mere speculation 
to assess a functional loss based solely on the Veteran's 
patellofemoral syndrome of the right knee which, the examiner 
noted, does not usually involve laxity or restriction of 
motion.  There appeared to be negative anterior and posterior 
drawer sign, and a negative McMurray.  The examiner noted 
that there was a significant amount of guarding; there was no 
ligament laxity.  All motion of the knee caused pain, but 
there was no additional limitation of motion noted.  Grinding 
was noted over the patella.  The examiner noted that 
additional limitation of function due to repetitive use and 
flare-ups could not be determined without resorting to mere 
speculation.  

Based on the foregoing examination results, the AOJ increased 
the rating for the Veteran's patellofemoral syndrome of the 
right knee disability from 10 to 30 percent, effective July 
31, 2008, the date of the examination that revealed the 
decreased range of motion of the right knee.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court also has found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, as noted above, 
the AOJ has staged the rating of the Veteran's patellofemoral 
syndrome of the right knee disability.  As will be shown, the 
medical evidence discussed above demonstrates that there is 
no basis for staging the rating of this increased rating 
claim any differently than has been done by the AOJ.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the Veteran's right knee.  

The Veteran's patellofemoral syndrome of the right knee 
disability is most appropriately evaluated by analogy to the 
rating criteria found at Diagnostic Code 5260, limitation of 
flexion of the leg at the knee joint, and Diagnostic Code 
5261, limitation of extension of the leg at the knee joint.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a non-compensable (zero percent) 
rating is for application when flexion is limited to 60 
degrees.  A 10 percent rating is for application when flexion 
is limited to 45 degrees.  A 20 percent rating is for 
application when flexion is limited to 30 degrees.  A 30 
percent rating, the highest available under Diagnostic Code 
5260, is for application when flexion is limited to 15 
degrees.  Normal flexion for VA rating purposes is 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Here, the evidence provided by the VA examinations summarized 
above shows that, at the time of the November 2003 
examination, the Veteran was able to flex his right leg to 90 
degrees, which, under Diagnostic Code 5260, does not warrant 
a compensable rating.  At the time of the July 2008 
examination his flexion was limited to 100 degrees, which 
likewise does not warrant a compensable rating.  Thus, based 
on the objective medical evidence, a compensable rating based 
on limitation of flexion of the right knee is not warranted 
at any time since the origination of the instant increased 
rating claim.  

Under Diagnostic Code 5261, a non-compensable (zero percent) 
rating is for application when extension is limited to five 
degrees.  A 10 percent rating is for application when 
extension is limited to 10 degrees.  A 20 percent rating is 
for application when extension is limited to 15 degrees.  A 
30 percent rating is for application when extension is 
limited to 20 degrees.  A 40 percent rating is for 
application when extension is limited to 30 degrees.  A 50 
percent rating is for application when extension is limited 
to 45 degrees.  

Here, the November 2003 examination revealed that the Veteran 
could fully extend his right leg, which, under Diagnostic 
Code 5261, does not warrant a compensable rating.  It was not 
until the examination in July 2008 that there was an 
objectively demonstrable limitation in the Veteran's ability 
to extend his right leg.  As noted, that examination revealed 
that extension was limited to 20 degrees short of full 
extension, which warrants the currently assigned 30 percent 
rating under Diagnostic Code 5261.  The Board therefore finds 
that, at 20 degrees of extension, the appropriate rating is 
the currently assigned 30 percent, and a higher rating is not 
warranted for any period since the increased rating claim was 
received.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none.  
Diagnostic Code 5256 is inapt because there is no evidence of 
ankylosis.  Diagnostic Code 5257 is also inapt because there 
is no showing that the Veteran has recurrent subluxation or 
lateral instability due to patellofemoral syndrome.  
Diagnostic Codes 5258 and 5259 are not for application 
because the disability does not involve knee cartilage.  
Diagnostic Code 5262 is also inapt because this disability 
does not involve nonunion or malunion of the tibia and 
fibula.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. §§ 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b).  The Board finds, however, 
that the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
The current evidence of record does not demonstrate that the 
Veteran's service-connected patellofemoral syndrome of the 
right knee disability has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to this service-connected disability.  Id.  

It is undisputed that the Veteran's knee disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  Given 
the lack of evidence showing unusual disability, as discussed 
in the previous paragraph, with respect to the knee that is 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the hips, hands, or knees is denied.  

Entitlement to service connection for panic disorder with 
agoraphobia is denied.

Entitlement to a rating higher than 10 percent before July 
31, 2008, or higher than 30 percent since July 31, 2008, for 
patellofemoral syndrome of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


